DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Response to Amendment
The previous objection of claims 1, 3-8 and 12 due to minor informalities has been withdrawn in light of applicant’s amendments made 8/15/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris N. Davis (Reg. No. 61,926) on 8/24/2022.
The application has been amended as follows: 
 Claim 1, line 21: “said lumen” has been amended to read --said inner lumen--.
Claim 1, line 22: “said lumen” has been amended to read --said inner lumen--.
Claim 3, line 4: “interior ends” has been amended to read --interior end--.
Claim 3, line 8: “interior ends” has been amended to read --interior end--.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 8-9, filed 8/15/2022, with respect to Vong et al. (US 2013/0245748) (applicant noted as “Chen”) have been fully considered and are persuasive; specifically, the structure of the claimed expansion ring(s) is distinct from the coils 106 (i.e. zigzag configuration disposed within the stent body) of Vong and one of ordinary skill in the art would not be motivated to combine the coils of Vong with Berglung, Raju or Newell to arrive at the claimed invention.
Applicant’s arguments, see pages 10-12, filed 8/15/2022, with respect to Berglung (US 2011/0264186) in view of Raju (8,636,791) in view of Newell (US 2014/0200648) have been fully considered and are persuasive; specifically, the references fail to disclose details of the location of the distal and intermediate stop members relative to the expansion ring(s) as claimed.  The arguments of Berglung in view of Raju are not found persuasive because the embodiment with barbs 508 located on the end portions 102A, 102B (Figs. 5-6) is not being used in the rejection and instead the barbless stent of Figs. 1-4 is relied upon. However, there is no teaching or suggestion that the stent bumpers of Newell are positioned immediately adjacent to the proximal interior end of the at least one expansion ring and configured to press distally into said proximal exterior end. The stent of Newell is void of expansion rings disposed within and fixedly connected to the stent body and the stent bumpers directly contact the interior wall of the stent rather than expansion ring(s). The rejection of claims 1-13 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771